             Case 2:20-cv-00956-JCC Document 11 Filed 07/01/20 Page 1 of 3




 1                                         THE HONORABLE JUDGE JOHN C COUGHENOUR

 2

 3

 4

 5

 6

 7

 8                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE

10   N.F. by and through her mother and next
     friend, M.R.,
11
                                      Plaintiff,    Case No. 2: 20-cv-00956
12
            vs.                                     DEFENDANT PREMERA BLUE CROSS’S
13                                                  CORPORATE DISCLOSURE STATEMENT
     PREMERA BLUE CROSS;                            PURSUANT TO FEDERAL RULE 7.1
14
     MICROSOFT CORPORATION
15   WELFARE PLAN; and MICROSOFT
     CORPORATION,
16
                                  Defendants.
17

18          Defendant Premera Blue Cross, by and through its counsel of record, hereby provides the
19   following disclosure statement in accordance with the Federal Rule of Civil Procedure 7.1(a):
20          Premera Blue Cross is a non-profit corporation organized under the laws of the State of
21   Washington. No parent corporation or publicly held corporation owns 10% or more of Premera
22   Blue Cross’s stock.
23          DATED this 1st day of July, 2020.
24                                                 KILPATRICK TOWNSEND & STOCKTON LLP
25                                                 By      /s/ Gwendolyn C. Payton
                                                           Gwendolyn C. Payton, WSBA No. 26752
26                                                         gpayton@kilpatricktownsend.com
                                                           1420 Fifth Ave., Suite 3700
27
                                                                     KILPATRICK TOWNSEND & STOCKTON LLP
     DEFENDANT PREMERA BLUE CROSS’S                                        1420 FIFTH AVENUE, SUITE 3700
     CORPORATE DISCLOSURE STATEMENT                                              SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
     PURSUANT TO FEDERAL RULE 7.1 – 1
     KILPATRICK TOWNSEND 73603956 1
            Case 2:20-cv-00956-JCC Document 11 Filed 07/01/20 Page 2 of 3




 1                                            Seattle, WA 98101
                                              Telephone: (206) 626-7714
 2                                            Facsimile: (206) 623-6793

 3                                      Counsel for Defendant Premera Blue Cross

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                        KILPATRICK TOWNSEND & STOCKTON LLP
     DEFENDANT PREMERA BLUE CROSS’S                           1420 FIFTH AVENUE, SUITE 3700
     CORPORATE DISCLOSURE STATEMENT                                 SEATTLE, WA 98101
                                                             (206) 626-7713 FAX: (206) 260-8946
     PURSUANT TO FEDERAL RULE 7.1 – 2
     KILPATRICK TOWNSEND 73603956 1
             Case 2:20-cv-00956-JCC Document 11 Filed 07/01/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2          I certify that on the date indicated below I caused a copy of the foregoing document,

 3   DEFENDANT PREMERA BLUE CROSS’S CORPORATE DISCLOSURE STATEMENT

 4   PURSUANT TO FEDERAL RULE 7.1 to be filed with the Clerk of the Court via the CM/ECF

 5   system. In accordance with their ECF registration agreement and the Court’s rules, the Clerk

 6   of the Court will send e-mail notification of such filing to the following attorneys of record:

 7          Megan E Glor
            MEGAN E. GLOR, ATTORNEYS AT LAW
 8          707 NE KNOTT STREET, STE 101
            PORTLAND, OR 97212
 9          503-223-7400
            Fax: 503-751-2071
10          Email: megan@meganglor.com
11          Richard E Spoonemore
            Eleanor Hamburger
12          SIRIANNI YOUTZ SPOONEMORE HAMBURGER
            3101 WESTERN AVENUE STE 350
13          SEATTLE, WA 98121
            206-223-0303
14          Fax: 206-223-0246
            Email: rspoonemore@sylaw.com
15          Email: ehamburger@sylaw.com
16          Christine Hawkins
            DAVIS WRIGHT TREMAINE (BELLEVUE)
17          929 108TH AVE NE STE 1500
            BELLEVUE, WA 98004
18          425-646-6100
            Email: christinehawkins@dwt.com
19
            I affirm under penalty of perjury under the laws of the State of Washington and the
20
     United States that the foregoing is true and correct to the best of my knowledge.
21

22          DATED this 1st day of July, 2020.

23                                                 Kilpatrick, Townsend & Stockton LLP
24                                                 By: /s/ Gwendolyn C. Payton
                                                     Gwendolyn C. Payton, WSBA #26752
25                                                   gpayton@kilpatricktownsend.com
26                                                      Counsel for Defendant Premera Blue Cross
27
     CERTIFICATE OF SERVICE – 3                                      KILPATRICK TOWNSEND & STOCKTON LLP
                                                                           1420 FIFTH AVENUE, SUITE 3700
                                                                                 SEATTLE, WA 98101
                                                                          (206) 626-7713 FAX: (206) 260-8946
     KILPATRICK TOWNSEND 73603956 1
